Matter of Rosales (2017 NY Slip Op 08934)





Matter of Rosales


2017 NY Slip Op 08934


Decided on December 21, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: December 21, 2017

[*1]In the Matter of DANIEL MICHAEL ROSALES, an Attorney. (Attorney Registration No. 5404553)

Calendar Date: December 11, 2017

Before: McCarthy, J.P., Egan Jr., Lynch, Devine and Clark, JJ.


Daniel Michael Rosales, Denver, Colorado, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Daniel Michael Rosales was admitted to practice by this Court in 2016 and lists a business address in Denver, Colorado with the Office of Court Administration. Rosales now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Rosales's application.
Upon reading Rosales's affidavit sworn to November 17, 2017 and filed November 20, 2017, and upon reading the December 6, 2017 correspondence in response by the Chief Attorney for AGC, and having determined that Rosales is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
McCarthy, J.P., Egan Jr., Lynch, Devine and Clark, JJ., concur.
ORDERED that Daniel Michael Rosales's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Daniel Michael Rosales's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Daniel Michael Rosales is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Rosales is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Daniel Michael Rosales shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.